'Pee Cubiam.
This cause was before the court on a former appeal. 145 Minn. 119, 176 *478N. W. 178. Reference may be bad to the opinion there rendered for a statement of the facts involved in the action and the legal rights of the parties arising therefrom. On the remand of the cause there was a trial of the action and the evidence and facts then presented are the same in all substantial respects as presented in the former record. The decision rendered on the other appeal therefore constitutes the law of the case and must be followed and applied. Orr v. Sutton, 127 Minn. 37, 148 N. W. 1066; Street v. Chicago, M. & St P. Ry. Co. 130 Minn. 246, 247, 153 N. W. 518; 1 Dunnell, Minn. Dig. and 1916 Supp. 398. note 30. The record presents no reversible error, and the judgment appealed from will be and is in all things affirmed.